Mikoll, J.
Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered July 7, 1989, upon a verdict convicting defendant of the crime of assault in the second degree.
Defendant has appealed his conviction after a jury trial of assault in the second degree. The pertinent facts as revealed by pretrial and trial testimony are as follows. Officer William Buchanan, responding to a police radio transmission to locate a black automobile, possibly a Fiero, containing two white males who were involved in an assault, noticed such a car within a minute of the transmission and stopped the car. Identification was requested from defendant, who was the driver, and he displayed a registration and an operator’s license bearing his name. Officer Thomas Connors then ap*758peared at the scene. By further radio transmission the officers learned that a handgun might have been involved in the assault. Defendant and his passenger, codefendant James R. Wells, were told to step out of the car and were frisked. Buchanan observed an empty holster in the vehicle on the passenger’s seat. Connors reached into the car and recovered an automatic pistol from the vehicle’s center console. Thereafter Officer George Barlow arrived with the victim of the assault and a witness to the incident in tow. They both identified defendant and Wells as the perpetrators of the assault. Defendant and Wells were thereupon arrested, taken to headquarters where defendant was given his Miranda warnings, and interrogated. Defendant initially denied any knowledge of the purported assault, saying that he and Wells were out driving around. After the interrogating officer indicated that he would lock him up, defendant offered information as to drug dealers. The officer indicated, however, that he could not help defendant on such a matter. Defendant then made a statement implicating himself and Wells in the assault.
Defendant contends, on authority of People v Torres (74 NY2d 224), that the search of the vehicle and seizure of the pistol from its console was an illegal search and thus suppressible. Defendant’s argument has merit. Having stopped the car and having removed defendant and Wells and frisked them, nullifying any threat of danger to themselves, the police should have sought further verification as to whether the appropriate persons and car were being detained. The search of the vehicle under these circumstances was premature and in violation of the 4th Amendment (see, People v Torres, supra), and therefore the pistol should have been suppressed. A short while after the search, the appearance of the victim and an eyewitness to the assault supplied the necessary information for the arrest of defendant and search of the vehicle. Defendant’s conviction must therefore be reversed and a new trial ordered.
In light of this result, we decline to address defendant’s remaining contentions except for his claim that his statements made to the police after his arrest should have been suppressed. In our view, County Court properly denied defendant’s motion to suppress these statements. Defendant was given his Miranda warnings and the record supports County Court’s finding that the statements were knowingly and voluntarily made.